Citation Nr: 1031442	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the October 2008 rating action in which the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma denied the benefits sought on appeal.  

In July 2010, the Veteran testified at a video conference hearing 
conducted at the RO before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A copy of the 
transcript of that hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current hearing loss disability 
under 38 C.F.R. § 3.385 for VA purposes.

3.  Resolving reasonable doubt in favor of the Veteran, his 
tinnitus is related to noise exposure incurred during his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A.§§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

As a prefatory matter, with regard to the Veteran's tinnitus 
claim, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to the Veteran's bilateral hearing loss claim, the RO 
did provide him with notice in September 2008 prior to the 
initial decision on the claim in October 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met, and to decide the appeal would not be prejudicial to 
the Veteran.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection for 
bilateral hearing loss.  Specifically, the September 2008 letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the September 2008 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2008 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the September 2008 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the 
September 2008 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
The Veteran was also afforded a VA examination in February 2009 
in connection with his claim for service connection for bilateral 
hearing loss in accordance with 38 C.F.R. § 3.159 (c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Board finds the February 2009 VA examination to be adequate 
with respect to the Veteran's bilateral hearing loss claim.  The 
examiner indicated that the Veteran's claims file had been 
reviewed prior to his examination.  The examination also included 
a review and discussion of the Veteran's existing medical 
records, an interview with the Veteran including a discussion 
regarding his medical history, and a thorough audiological 
examination of the Veteran.  Based on the medical evidence of 
record, and an evaluation of the Veteran, the examiner provided 
an etiological opinion concerning the Veteran's bilateral hearing 
loss and service, and included the rationale upon which the 
opinion was based.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.	Bilateral Hearing Loss

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See 38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not 
always fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  During his July 2010 hearing, the Veteran 
contended that he has suffered hearing loss as a result of 
exposure to loud aircraft noises and sounds while serving as a 
fuel specialist servicing the aircraft.  The Veteran is 
considered competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  

Here, the Veteran's enlistment examination report is not included 
in his service treatment records.  On a periodic examination 
conducted in February 1970, the Veteran did not mark that he had 
or had had ear, nose, or throat trouble or any hearing loss.  In 
addition, the clinical evaluation of his ears and drums was found 
normal and he had a hearing loss profile of 'H1' at the time of 
his February 1970 examination.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the 'PULHES' profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service)).  Also, on his 
February 1970 examination, the authorized audiological 
examination reflected essentially normal pure tone thresholds.  

During his July 2010 hearing, the Veteran testified that he was 
not provided an examination prior to his separation from service.  
However, his service treatment records include two Hearing 
Conservation Data sheets, one dated October 1970 and the other 
dated August 1972.  In both sheets the Veteran marked that his 
primary work area was on the flight line.  The August 1972 
Hearing Conservation Data sheet indicates that his primary noise 
exposure was aircraft sound.  The August 1972 authorized 
audiological examination conducted seven months prior to his 
separation reflected slight high frequency hearing loss in his 
left ear (30 decibels at 4000 Hertz).  In any event, and of 
particular significance to the Board is the fact that this 
in-service audiological evaluation did not reflect a hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. § 3.385 
(2009).  

In addition, the Board notes that the Veteran did not seek 
treatment for hearing loss until many decades after his 
separation from service.  The first post-service evidence 
relevant to this claim is dated in 2008, over thirty-five years 
after his separation from service.  Therefore, the Board finds 
that bilateral hearing loss did not manifest in service or within 
one year thereafter.  Because it did not manifest within one year 
from separation from service, the Board finds that presumptive 
service connection for sensorineural hearing loss is not 
warranted in this particular case.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Most recently, the Veteran was afforded a VA audiological 
examination in February 2009.  The audiologist reviewed the 
Veteran's claims file and interviewed the Veteran regarding his 
background as well as his medical history.  Based on his 
examination, the examiner explained that audiometric findings 
revealed hearing sensitivity to be essentially within normal 
limits from 2000 through 8000 Hertz bilaterally for compensation 
and pension purposes.  On the audiogram, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
35
LEFT
15
20
15
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  

Considering the evidence of record under the laws and regulations 
as set forth above, the Board concludes that the Veteran is not 
entitled to service connection for bilateral hearing loss.  In 
addition to the lack of evidence establishing that hearing loss 
manifested during service or closely thereafter, the medical 
evidence does not show the Veteran to currently have such a 
disorder.  The February 2009 VA audiological examination results 
showed that the Veteran essentially had normal hearing acuity 
bilaterally.  Significantly, the findings do not meet the 
requirements under 38 C.F.R. § 3.385 for a hearing loss 
disability for VA compensation purposes.  

VA has asked the Veteran to submit evidence of current bilateral 
hearing loss.  However, he has not submitted any medical evidence 
of currently diagnosed bilateral hearing loss.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary).  Evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Here, the medical evidence does not establish that the 
Veteran currently has bilateral hearing loss for VA compensation 
purposes.  

Moreover, the Board notes that there is no competent evidence of 
record relating any bilateral hearing loss to a service related 
injury.  Regarding the Veteran's statements that he was exposed 
to loud noises associated with aircraft sounds while servicing 
aircraft on the flight line and consequently has suffered hearing 
loss as a result, the Board acknowledges that he is competent to 
report this.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. 
App. at 469.  However, the Veteran, as a lay person, is not 
competent to testify that he currently has hearing loss or that 
any such hearing loss is related to his service.  When a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran might 
sincerely believe that he has hearing loss related to service, 
he, as a lay person, is not qualified to render a medical opinion 
as to etiology or diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss in this case.  In 
reaching this conclusion, the Board finds of particular 
significance the fact that the claims folder contains no 
competent evidence of a current diagnosis of bilateral hearing 
loss for VA compensation purposes.  38 C.F.R. § 3.385.  
Therefore, the benefit of the doubt doctrine is not for 
application, and the claim for service connection for bilateral 
hearing loss must be denied.  38 C.F.R. § 3.102; see Gilbert, 1 
Vet. App. at 54.  

B.	Tinnitus

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability benefits.  Medical evidence of a 
current disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

Here, the Veteran claims that he was exposed to noise during 
service as a fuel specialist.  Specifically, the Veteran contends 
that he was exposed to loud aircraft noises and sounds while 
working on the flight line servicing the aircraft and trucks.  
During his July 2010 hearing, the Veteran explained that, while 
fueling the aircraft, there would be other aircraft around them 
and that he and the other servicemen working on the flight line 
were not provided with any type of ear protection.  He further 
states that he has experiencing ringing in his ears since 
service.  

The Veteran's military records show his military occupational 
specialty was that of fuel specialist, and he was assigned to the 
9th Supply Squadron.  As discussed above, his October 1970 and 
August 1972 Hearing Conservation Data sheets reflect that his 
primary work area was on the flight line, and the August 1972 
Data sheet indicates that he was primarily exposed to aircraft 
sound.  In addition, the Veteran remarked that he did not wear 
any type of ear protection while performing his duties on the 
flight line.  Based upon this information and the Veteran's own 
reports of noise exposure, exposure to noise in service is 
conceded.  The question remains, however, whether the Veteran's 
reported tinnitus is related to the noise exposure in service.  

Despite the Veteran's report that he has experienced ringing in 
his ears since service, his service treatment records are silent 
for any complaints and diagnosis of or treatment for tinnitus.  
The Board acknowledges that the Veteran's enlistment examination 
is not included in the service treatment records as well as that 
he has testified that he was not provided a separation 
examination prior to his military discharge.  In any event, 
however, at the February 1970 examination, no report or finding 
of tinnitus was made and clinical evaluation of his ears was 
shown to be normal.  Thus, the service treatment records fail to 
establish the presence of a chronic disability in service.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be warranted if the competent and credible 
evidence of record establishes that the disability was incurred 
in service.  

The Veteran has stated that his tinnitus has been present since 
his time in the military.  Thus, he has alleged a continuity of 
symptomatology.  Further, during his video conference hearing, he 
described the ringing sound as a loud tone and added that such 
episodes occur every two to three weeks.  

The Veteran underwent VA audiological examination in February 
2009 during which he described having periods of aural fullness 
followed by "a short burst of high-frequency ringing."  Based 
on the examination report, the Veteran stated that these episodes 
occur three to four times a year.  The examiner opined that it is 
less likely than not that the Veteran's tinnitus is the result of 
acoustic trauma in the military because the Veteran "did not 
report true tinnitus noting that it only happens 'three or four 
times a year.'"  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with 
respect to on-set of tinnitus in service and continuity of 
symptomatology are credible. Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which lay 
testimony is competent.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  Competency 
of evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Given these definitions, the Board 
finds that the Veteran is competent to relate a history of noise 
exposure during service as well as in-service and post-service 
tinnitus.  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's current tinnitus cannot be reasonably disassociated 
from his conceded in-service exposure to loud noises.  Although 
the VA medical examiner opined that the Veteran's tinnitus is not 
likely related to service and that the Veteran did not report 
true tinnitus, it appears this opinion was based on the Veteran's 
statement that his tinnitus occurs 'three or four times a year.'  
However, to be service connected, tinnitus only needs to be 
recurrent.  See 38 C.F.R. §4.87 Diagnostic Code 6260 (2009).  

Also, the Veteran's reported statement that he only experiences 
high-frequency ringing in his ears three to four times a year is 
countered in the more recent July 2010 hearing transcript wherein 
he testifies that the ringing episodes occur every two to three 
weeks.  In addition, in providing his opinion, the examiner 
failed to take into account the Veteran's description of the 
high-frequency ringing sound and solely relied on the frequency 
at which the Veteran claimed to experience the ringing sounds.  
Thus, the Board concludes that the February 2009 VA examiner's 
statement is of limited probative value to the extent that he 
based his etiological opinion on an incomplete review of the 
facts.  

Accordingly, when weighed against the Veteran's competent 
reported continuity of symptomatology since service, and indeed 
his competent lay assertions in support of his claim, the Board 
finds the evidence is at least in equipoise that his tinnitus is 
related to noise exposure incurred in service.  

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the Veteran 
currently has tinnitus that was incurred during his active 
military service as a result of exposure to loud noises.  
Accordingly, service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2009).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


